FILE COPY




                                  No. 07-13-00337-CR


Patrick Lee Lemon                           §     From the 108th District Court
 Appellant                                          of Potter County
                                            §
v.                                                March 12, 2015
                                            §
The State of Texas                                Opinion by Justice Campbell
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated March 12, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court is modified as set forth in the

opinion and affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have already been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo